Citation Nr: 0524428	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March to April 1969.

This appeal arises from a December 2001 rating decision of 
the Muskogee, Oklahoma Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  A psychiatric disability was first manifest in the 1990s, 
more than 25 years after separation from service.

3.  The veteran does not currently suffer from a psychiatric 
disability that is attributable to injury or disease in 
military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the January 1969 enlistment examination, the veteran 
reported a history of no nervous trouble of any sort or 
homosexual tendencies.  On examination, psychiatric 
evaluation was normal.

On the 19 March 1969 separation examination, an abnormal 
psychiatric evaluation was noted and an attached mental 
hygiene consultation report was referenced.  It was noted 
that there was no significant illness or injury during the 
current term of service and there was no aggravation of 
preexisting conditions.  

An 18 March 1969 mental hygiene consultation report shows 
that the veteran had been interviewed.  The veteran had 
related a history of homosexual activities prior to service.  
He showed no evidence of psychiatric disability warranting 
action.  

A February 1970 statement from VA indicates that the veteran 
was not separated from service by reason of an actual service 
incurred injury or disability.

A February 1970 rating decision indicates that the veteran 
had been seen in the mental hygiene clinic during service and 
he related a history of homosexual activities prior to 
service.  No psychiatric disorder was found.  It was 
determined that the veteran was not separated from service by 
reason of an actual service incurred injury or disability.

In October 2001, the veteran filed a claim of service 
connection for a psychiatric disability that started during 
service.  He reported having been treated by Dr. Reid since 
1999 for psychiatric disability.

On VA mental status examination in January 1998, it was noted 
that the veteran was cleanly dressed.  Speech was normal.  
Mood and affect were appropriate and there was no significant 
evidence of depression or anxiety.  The veteran was fully 
alert and oriented.  Thought processes were logical and goal 
directed.  Perceptions were normal.  The veteran was 
relatively concrete in his thought processes.  No problems 
with memory were noted.  The diagnostic impression was that 
the veteran had no psychiatric problems subjectively or 
objectively.  It was noted that the veteran was having life 
problems and it was apparent that he did not want to return 
to work.

In September 1998, a VA treatment note shows that the veteran 
was depressed due to carpal tunnel syndrome.  He was not able 
to work.  He stated that his depression was due to not being 
able to work.  An April 2000 VA treatment note indicates that 
the veteran had become depressed as he no longer could work.  

A September 2002 statement from Ralph Richter, M.D., 
indicates that the veteran had been nervous and depressed.  
On mental status examination, the veteran was somewhat 
depressed.  The impressions included chronic depression.  

The veteran testified in May 2003 that "things" happened to 
him while he was in service; that he entered the military 
with a good attitude; that he was molested by two officers 
and he was railroaded into leaving the military; that he did 
not receive psychiatric treatment during service; that he was 
depressed all the time while he was in the service (T-8); and 
that he had never been hospitalized for psychiatric 
disability.

A June 1997 Social Security Administration (SSA) decision 
determined that the veteran was not entitled to disability 
benefits.  A primary diagnosis of peripheral neuropathy and a 
secondary diagnosis of anxiety related disorder was noted.  A 
May 2000 SSA determination concluded that the veteran was 
entitled to disability benefits based on disorders to include 
situational depression.  The records upon which the SSA 
decisions were based have been associated with the claims 
folder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and a psychosis 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
presumptive service connection provisions noted above are not 
for application in the veteran's case as he did not serve for 
90 or more days during his March to April 1969 period of 
enlistment.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that he currently suffers from a 
psychiatric disability that is the result of his experiences 
in service.  The evidence does not support this claim.

The service medical records do not include complaints, 
findings, or diagnoses of a psychiatric disability.  In fact, 
on the January 1969 enlistment examination, the veteran 
reported no history of nervous trouble and he was clinically 
evaluated as normal.  The March 1969 separation examination 
refers to a mental hygiene report that was prepared the day 
before.  The consultation report shows that the veteran had 
related a history of homosexual activity prior to service.  
It was stressed on the consultation report that the veteran 
showed no evidence of psychiatric disability and the 
separation examination concluded that the veteran had not 
incurred or aggravated any significant illness or injury 
during his term of service.  Thereafter, a March 1970 VA 
statement indicated that the veteran had not been separated 
from service by reason of an actual service incurred injury 
or disease.

A psychiatric disability was not diagnosed until many years 
after service.  A January 1998 VA mental health examination 
report noted that there was no evidence of depression or 
anxiety.  The diagnostic impression was that the veteran had 
no psychiatric problem.  Subsequent VA treatment records in 
the late 1990s and early 2000s show treatment for numerous 
disorders to include depression.

Dr. Richter provided a diagnosis of chronic depression in 
September 2002 and a diagnosis of anxiety related disorders 
was provided on a June 1997 SSA decision.   Based on the 
above evidence, the Board finds that a psychiatric disability 
was not manifest until at least the mid-1990s.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current psychiatric disability and his service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  In this case, there is simply no competent medical 
evidence that would establish a nexus between a disease or 
injury during service and the eventual manifestation of a 
psychiatric disability more than 25 years later.

The only evidence which would support the veteran's claim is 
found in his statements and testimony.  Case law dictates 
that lay individuals may not render medical nexus opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the Board will not place any significant probative weight on 
the veteran's lay evidence in relation to the etiology of his 
current psychiatric disability. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.




The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in November 2001 and January 2004 as 
well as a statement of the case in September 2002 and 
supplemental statements of the case in April 2003 and April 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  Complete service 
medical and personnel records are in the claims folder.  SSA 
decisions and the records upon which they were based have 
been obtained.  In addition, the veteran presented testimony 
at a May 2003 videoconference hearing before the undersigned 
member of the Board.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA mental health examination in January 1998.  Upon review of 
the file, the Board is satisfied that the current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal and thus there is no need to 
obtain an additional medical examination.  As an examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in November 2001 prior to the initial unfavorable AOJ 
decision in December 2001.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


